Citation Nr: 0417456	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to 
September 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2000 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's application 
to reopen a previously denied claim of service connection for 
a gastrointestinal disorder and denied the claim of service 
connection for hearing loss and tinnitus.  By a February 2001 
rating decision, the RO granted service connection for 
tinnitus; the Board does not have jurisdiction of an appeal 
of this issue, since the benefit sought has been completely 
granted.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (Board cannot possess jurisdiction over an issue 
where a rating decision constituted a full award of the 
benefit sought on appeal).  By a decision recorded in the 
March 2002 statement of the case, the RO reopened the claim 
of service connection for a gastrointestinal disorder.  The 
veteran thereafter perfected this appeal as to the issues 
listed on the title page of this document.  

The issue of entitlement to service connection for a 
gastrointestinal disorder being remanded is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss was the result of his noise exposure 
during service.




CONCLUSION OF LAW

Bilateral hearing loss was incurred or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  In view of the favorable 
decision in this case concerning bilateral hearing loss, it 
is unnecessary to enter any discussion regarding whether 
there has been full compliance by VA with respect to its duty 
to notify and duty to assist the veteran in connection with 
this claim for benefits.  

The veteran essentially contends that because he was an 
artilleryman during service, he was exposed to noise and as a 
result, he presently has hearing loss as a result of that 
service.  On pre-induction examination in December 1968, the 
audiometric findings were 0 decibels (dB) at 500 Hertz (Hz), 
0 dB at 1000 Hz, 0 dB at 2000 Hz, and 0 dB at 4000 Hz, 
bilaterally.  

In July 1971, the veteran was seen for ringing in the ears of 
one-week duration.  A hemorrhagic lesion was noted.  He was 
sent to the ears, nose and throat (ENT) clinic and provided 
audiometric testing.  The audiometric findings were 10 dB at 
500 Hz, 10 dB at 1000 Hz, 10 dB at 2000 Hz, and 10 dB at 4000 
Hz, bilaterally.  The examiner indicated that his audiometric 
findings were "ok."  He was given Dramamine for the ringing 
in the ears.  

In September 1971, the veteran underwent a separation 
examination from service.  He underwent another audiometric 
examination.  The findings in the right ear were 0 dB at 500 
Hz, 0 dB at 1000 Hz, 0 dB at 2000 Hz, and 0 dB at 4000 Hz.  
His ears were clinically evaluated as normal.  

After service, the veteran underwent a private otolaryngology 
comprehensive consultation in October 1997.  The pertinent 
diagnostic impression was sensorineural hearing loss with 
high frequency with associated tinnitus.  

An October 2000 private medical statement written on behalf 
of the veteran's claim indicated treatment of the veteran for 
tinnitus in both ears since 1988; it was also noted the 
veteran had been exposed to loud noises from firing howitzers 
and cannons in service.  

In January 2001, the veteran underwent a VA audiological 
examination.  The veteran reported that he had a mild 
gradually progressive bilateral hearing loss, noticed 
approximately thirty years prior to the examination.  He also 
related a history of noise exposure in service.  Pure tone 
thresholds were 15 dB at 500 Hz, 15 dB at 1000 Hz, 10 dB at 
2000 Hz, 30 dB at 3000 Hz, and 45dB at 4000 Hz in his right 
ear.  In his left ear, findings were 10 dB at 500 Hz, 15 dB 
at 1000 Hz, 20 dB at 2000 Hz, 40 dB at 3000 Hz, and 60 dB at 
4000 Hz.  Speech recognition scores using the Maryland CNC 
test were 100 percent in the right ear and 100 percent in the 
left ear.  Audiological testing revealed moderate high 
frequency sensorineural loss in both ears.  

In June 2002, a private audiologist submitted a statement in 
support of the veteran's claim.  The audiologist indicated 
that the veteran underwent an audiological examination that 
revealed mild to severe sensorineural hearing loss, 
bilaterally.  His hearing was noted to have decreased some 
since his testing in January 2001.  He was also noted to be a 
candidate for hearing aids.  

Also submitted in June 2002 was a private medical statement 
in support of the veteran's claim.  The physician indicated 
that the veteran had loss of hearing due to exposure to loud 
noises while in the military.  He submitted the previously 
discussed audiological testing to indicate that the veteran 
has moderate sensory hearing loss.  

In August 2003, the veteran testified at a Travel Board 
hearing he served as an artilleryman while in service, which 
exposed him to acoustical trauma.  He also related he had a 
current diagnosis of hearing loss as evidenced by his January 
2001 VA examination.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500 Hz, 1000 
Hz, 2000 Hz, 3000 Hz, or 4000 Hz is 40 dB or greater; or when 
the auditory thresholds for at least three of the frequencies 
500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, or 4000 Hz are 26 decibels 
dB or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).  

In this case, there is evidence of the veteran's 
classification as an artilleryman in his service records.  
The veteran claims his bilateral hearing loss was caused by 
the exposure he had to the firing of cannons and howitzers.  
The record has evidence that there were some changes on one 
occasion to the veteran's hearing during his service.  
However, his hearing was determined to be normal on 
separation examination.  The VA and private hearing 
examinations both show that the veteran presently has 
moderate to severe sensorineural hearing loss, bilaterally.  
Additionally, the veteran's private physician attributes his 
bilateral hearing loss to his noise exposure as an 
artilleryman in service.  Since there is no other evidence of 
noise exposure except that in service, he presently has 
evidence of hearing loss for VA purposes, and a medical 
opinion suggests that the veteran's bilateral hearing loss 
was the result of military noise exposure, the Board must 
resolve the doubt in the veteran's favor.  Therefore, service 
connection for bilateral hearing loss due to service is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The veteran seeks service connection for a gastrointestinal 
disorder as a result of his active duty service.  He claims 
he was treated for the condition throughout service and 
continues to suffer from the disorder to this date.  

A review of the record reveals that the veteran was treated 
on several occasions in service for stomach complaints of 
pain and vomiting.  He noted he was told he had an ulcer and 
now is treated for reflux disease.  The record is devoid of 
evidence of the veteran ever undergoing a VA examination 
determining the etiology of his gastrointestinal disorder.  
It is not clear whether the gastrointestinal difficulties he 
has now are the result of his difficulties treated in 
service.  Therefore, he should be provided a VA examination 
to determine the nature and etiology of his gastrointestinal 
condition.  

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and 
development required by the VCAA has been 
done.   The veteran should be 
specifically informed about any 
information and evidence not of record 
that is necessary to substantiate the 
claim; the information and evidence that 
VA will seek to provide; the information 
and evidence he is expected to provide; 
and he should be requested to provide 
copies of any evidence in his possession 
that pertains to the claim not currently 
of record.  The RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 in its entirety.  

2.  Schedule the veteran for a VA 
gastrointestinal (GI) examination to 
determine the etiology of any current GI 
disorder.  Send the claims folder to the 
physician for review; any report written 
by a physician should specifically state 
that such a review was conducted.  After 
reviewing the available medical records 
and examining the veteran, ask the 
examiner to opine - based on review of 
the evidence of record, examination of 
the veteran, and her or his professional 
expertise - the nature of the claimed GI 
disorder and whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) related to service.  
A complete rationale should be given for 
all opinions and conclusions expressed.  

3.  Thereafter, after undertaking any 
additional development as may be 
indicated by virtue of any response 
received from the veteran to this Remand, 
including conducting any further 
examinations, the claim on appeal should 
be re-adjudicated.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case.  
After an appropriate period of time to 
respond, the case should be returned to 
the Board.   

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



